      Case 2:18-cv-02572-DDC-TJJ Document 16 Filed 10/30/18 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


 ALEJANDRO RANGEL-LOPEZ and
 LEAGUE OF UNITED LATIN AMERICAN
 CITIZENS, KANSAS,

                Plaintiffs,                             Civil No. 18-2572-DDC-TJJ

                v.

 FORD COUNTY, KANSAS, CLERK,
 Deborah Cox, in her official capacity,

                Defendant.

                                            NOTICE

       The United States Attorney for the District of Kansas files this notice to indicate that one

or more members of his staff plan to observe, in-person, the voting polling place(s) for Dodge

City, Kansas, during the day of November 6, 2018.

                                             Respectfully submitted,

                                             STEPHEN R. MCALLISTER
                                             United States Attorney

                                             s/ Christopher Allman
                                             Christopher Allman,
                                             Kansas S. Ct. No. 14225
                                             Assistant United States Attorney
                                             500 State Avenue, Suite 360
                                             Kansas City, Kansas 66101
                                             PH: 913.551.6730
                                             FX: 913.551.6541
                                             Christopher.Allman@usdoj.gov

                                                    Attorneys for the United States
      Case 2:18-cv-02572-DDC-TJJ Document 16 Filed 10/30/18 Page 2 of 2




                                CERTIFICATE OF MAILING

       I hereby certify that on October 30, 2018, I electronically filed the foregoing with the clerk

of the court by using the CM/ECF system which will send a notice of electronic filing to all

CM/ECF participants.

                                              s/Christopher Allman
                                              Christopher Allman
                                              Assistant United States Attorney




                                                 2
